Citation Nr: 0214148	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
chloracne secondary to exposure to herbicides.

[The claim of entitlement to service connection for a 
psychiatric disorder to include PTSD will be the subject of a 
later decision.] 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
September 1970.  He served in the Republic of Vietnam from 
January to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 2001 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for chloracne.  In July 2002, a hearing 
was held before the undersigned member of the Board in 
Washington, D.C. 

The Board is undertaking additional development with respect 
to the issue of service connection for a psychiatric disorder 
to include PTSD pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed with respect to 
those claims, the Board will then provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  In an April 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chloracne secondary to exposure to herbicides.  This was the 
last disallowance of this claim.

2.  New evidence associated with the claims file since the 
RO's April 1994 decision is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide this claim.


CONCLUSIONS OF LAW

1.  An April 1994 RO decision which denied the veteran's 
claim of entitlement to service connection for chloracne 
secondary to exposure to herbicides is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
chloracne secondary to exposure to herbicides is not new and 
material, and this claim is not reopened.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that service 
connection is warranted for chloracne secondary to exposure 
to herbicides.  Initially, the Board notes that the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA or the Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), essentially eliminate the well-grounded 
requirement and modify VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West Supp. 
2001); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(a)-(c)).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156 but points out that 
the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  The application 
to reopen the claim for service connection for chloracne was 
received in April 2001, and as such, the version of 3.156(a) 
in effect prior to August 29, 2001 is for application.

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen a finally decided claim.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, which does apply to the veteran's 
application to reopen the claim for service connection for 
chloracne.  38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45,620 (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the veteran's petition to 
reopen his claim of service connection for chloracne 
secondary to exposure to herbicides without first remanding 
it to the RO, as the requirements of such authority have been 
satisfied.  

Specifically, the record reflects that during the course of 
this appeal the veteran was issued a Statement of the Case 
which made specific reference to the VCAA and that he was 
also issued a Supplemental Statements of the Case.  Both 
documents contained the pertinent laws and regulations 
governing his claim and the reasons for the denial of the 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate the claim, and has 
been afforded ample opportunity to submit such information 
and evidence. 

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations, and 
as such, the veteran will not be prejudiced as a result of 
the Board deciding this claim.


Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for 
rheumatic heart disease.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than those listed in 38 C.F.R. § 3.309(a) 
will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991 & Supp. 2001); 38 U.S.C. § 1116, as amended 
by § 201 of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
chloracne or other acneform disease consistent with 
chloracne, shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116, as amended by § 201 of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107-103, 115 Stat. 976 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a December 1985 decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin rash, 
noting that while a contemporaneous VA examination showed 
some raised and thickened skin about the armpit and flank on 
the left side, the veteran's service medical records were 
negative for a chronic skin condition.  The veteran appealed 
this decision but withdrew this appeal in May 1986.  

In an October 1989, the RO denied the veteran's claim of 
entitlement to service connection for chloracne, noting that 
the veteran's service medical records were negative for 
findings related to chloracne.  Finally, in April 1994, the 
RO denied the veteran's claim of entitlement to service 
connection for chloracne secondary to exposure to herbicides, 
noting that while under the Agent Orange Act of 1991 service 
connection for chloracne could be established on a 
presumptive basis, the evidence did not show that the veteran 
suffered from the disorder.  

The veteran was notified of the October 1989 and April 1994 
decisions but did not appeal either.  Hence, these decisions, 
and the December 1985 decisions, are final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  Final decisions are not subject to revision on the 
same factual basis.  If, however, "new and material" evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996). 

The evidence of record at the time of the April 1994 decision 
included records from Uniontown Hospital, which reflect that 
the veteran was seen in 1976 with pustular eruptions about 
the chest wall anterior abdominal wall, and was diagnosed 
with a staph infection; and that he was also seen in 1976 
with resolving folliculitis about the left arm.  Further, he 
was treated for a boil on his left ear.  VA outpatient 
treatment records reflect that the veteran was seen in June 
1982 with generalized papules and pustular eruptions about 
his back and chest.  On dermatologic consult that same month, 
the veteran was diagnosed with extensive deep seated grade 3 
acne on the back, and psoriasis form dermatitis on the knees.  
In July 1982, he was seen with lesions on his back and 
diagnosed with a skin condition.  In May 1984, he was seen 
with a recurrent rash and impetigo scars, and the report of 
an August 1985 VA examination notes a diagnosis of a skin 
rash.  

In April 2001, the veteran filed an application to reopen his 
claim of entitlement to service connection for chloracne 
secondary to exposure to herbicides.  The Board is required 
to give consideration to all of the evidence received since 
the last disallowance of this claim on any basis or, in this 
case, since the RO decision dated in April 1994.  Evans.

The newly submitted evidence consists solely of the veteran's 
testimony presented during the July 2002 Board hearing.  
During this hearing, the veteran testified that his skin 
disorder had its onset in the early 1970s, that he currently 
receives no treatment for a skin disorder, and that while he 
believes he suffers from chloracne, he did not recall what 
diagnosis was given in the past and/or chloracne was not 
diagnosed (the testimony is unclear on this point).

The veteran's testimony does not constitute new and material 
evidence sufficient to reopen the his claim of entitlement to 
service connection for chloracne secondary to exposure to 
herbicides.  The testimony is new in the sense that that it 
previously was not before agency adjudicators, however, this 
evidence does not in any manner medically demonstrate that 
the veteran suffers or ever suffered from chloracne, 
secondary to exposure to herbicides or otherwise.  

The bottom line is that, to the extent that the veteran is 
claiming that he indeed suffers from chloracne secondary to 
exposure to herbicides, the Board notes that as he has not 
been shown to possess the appropriate medical expertise and 
training to competently offer an opinion in this regard, any 
statements purporting to do so cannot constitute material 
evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
these reasons, the unsupported testimony, even if new, can 
never serve as a predicate to reopen a previously disallowed 
claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).



ORDER

As new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for chloracne 
secondary to exposure to herbicides, the appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

